DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 1, &7 of U.S. Patent No. 10,963,345. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1 of the present application, all the limitations in the claim are fully disclosed in claim 13 of the stated Patent as: the limitations pertains to “A data cluster, comprising: a non-accelerator pool comprising a plurality of data nodes, wherein a data node of the plurality of data nodes comprises a processor, a compute acceleration device (CAD), and wherein the CAD is programmed to: identify a first chunk to be health-checked using storage metadata” are fully disclosed in claim 13 of the stated Patent at col. 17, lines 8-16, the limitations pertains to “generate a first chunk identifier using the first chunk” are fully disclosed in claim 13 at col. 17, lines 19-20, the limitations pertains to “make a determination that the first chunk identifier does not match a second chunk identifier stored in the storage metadata” are fully disclosed in claim 13 at col. 17, lines 21-23, the limitations pertains to “and in response to the determination: obtain a plurality of chunks associated with the first chunk” are fully disclosed in claim 13 at col. 18, .
Similarly, Regarding claim 8 of the present application, all the limitations in the claim are fully disclosed in claim 1 of the stated Patent.
Similarly, Regarding claim 15 of the present application, all the limitations in the claim are fully disclosed in claim 7 of the stated Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 8364917 to Bricker et al., relates to replicating a deduplicated storage system wherein an originator deduplicating system is replicated on a replica system by sending a copy of the plurality of deduplicated segments and information on how to reconstruct the stream data to the replica system.
U.S. Patent # 8788466 to Anglin et al., relates to enabling the efficient transfer of deduplicated data between storage pools in a storage management system without unnecessary reassembly and deduplication of data objects.
U.S. Patent # 8190835 to Yueh relates to redundant data globally deduplicated across a shared architecture that includes a plurality of storage systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114